—In a negligence action to recover damages for personal injuries, etc., the defendant appeals (1) from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated November 22, 1995, which denied its motion for summary judgment dismissing the complaint, and (2) as limited by its brief, from so much of an order of the same court, dated April 22, 1996, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated November 22, 1995, is dismissed, without costs or disbursements, as that order was superseded by the order dated April 22, 1996, made upon reargument, and it is further,
Ordered that the order dated April 22, 1996, is affirmed insofar as appealed from, without costs or disbursements.
The testimony adduced at an examination before trial of Martin Holden, the defendant’s site manager, raised a triable issue of fact (see, CPLR 3212 [b]) as to whether the defendant had notice of the defective condition. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.